Title: To Benjamin Franklin from Noble Wimberly Jones, 21 February 1770
From: Jones, Noble Wimberly
To: Franklin, Benjamin


In the Commons House of Assembly Savannah in Georgia
Sir
21st Febry 1770
I am directed by the House of Assembly to desire you will please to purchase for the use of the House a Mace to be made of Silver and double gilt to cost a Sum not exceeding £100 Sterling also two Gowns [in margin: 5 foot 8 inches, 5 foot 10 inches, size of persons] such as you think would be proper for the Speaker and Clerk of an American Assembly. So soon as I can be acquainted by you what the whole expence will amount to I shall take Care to have it immediately remitted, as there is a Vote of the House to provide a Sum for that purpose, I have only at present further to inform you that the Ordinance for your Reappointment as Agent has passed both Houses of Assembly. As to other matters I shall reserve myself till another Opportunity and am in the mean time with great respect Sir Your most Obedient Humble Servant
Noble Wimberly Jones Speaker
Benjamin Franklin Esqr
 
Endorsed: [N. W.] Jones Speaker of Georgia. Mace and Gowns Feb. 21. 1770.
